Per Curiam.

We do not agree with the appellant that the trial justice in charging the jury fixed the amount of the verdict which plaintiffs would be entitled "to receive if they rendered a verdict *817in his favor. On the contrary, he charged that if plaintiffs -were' entitled to a verdict, that the jury should fix the amount thereof-In his charge the justice did refer to the several items of the damage which were testified to by plaintiffs’ witnesses. These-items were correctly recited in the charge.
It was not error to recite these items. They were apparently presented to the jury by him for the purpose of refreshing their memory and not for the purpose of limiting and fixing the amount of their verdict.
We think that the evidence shows that the injuries complained of were caused solely by reason of the negligence of the defendant and-that plaintiffs were free from contributory negligence. The verdict was not excessive. The judgment must be affirmed, with costs.
Present: Fitzsimoks, Oh. J., and Has gall, J.
Judgment affirmed, with costs.